Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/2020 has been entered.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claims 21 & 31: “terminal end”
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21-25 & 27-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fusco (USPN 6,457,264).
Regarding Claim, 21, Fusco discloses an article of footwear (Figures 1-3) comprising: a base plate (22) having a base surface (surface of 22) and a length (Figures 2 & 3) that extends along a longitudinal axis between a forward-most edge (FE, see annotated Figure 2 below) and a rearward-most edge (RE, see annotated Figure 2 below) and through a forefoot region and a heel region (Figure 2); a first cleat (1st, see annotated Figure 2 below) disposed in the forefoot region of the base plate and including a pair of straight segments (16a & 16b, see annotated Figure 2 below) angled relative to one another and connected at a first point (P, see annotated Figure 2 below), the first point oriented in a first direction divergent from the longitudinal axis (see annotated Figure 2 below); and a second cleat (2nd, see annotated Figure 2 below, Col. 2, lines 50-54 “operable in any rotational position”) disposed in the heel region of the base plate and including a pair of straight segments (16a & 16b) angled 
Regarding Claim 22, Fusco discloses the first cleat is spaced apart from the longitudinal axis of the base plate (see annotated Figure 2 below).  
Regarding Claim 23, Fusco discloses the first cleat is disposed closer to a medial side of the base plate than a lateral side of the base plate (see annotated Figure 2 below).  
Regarding Claim 24, Fusco discloses the first direction extends along an axis that extends from the longitudinal axis at an angle and through a medial side of the base plate (axis at an angle, see annotated Figure 2 below).  
Regarding Claim 25, Fusco discloses the second point opposes the rearward-most-edge of the base plate (opposes, see annotated Figure 2 below, which is a modified rotational positioned; Fusco teaches this is possible). It is noted Fusco discloses the spike is operable in any rotational position and thus it would be obvious to one of ordinary skill in the art at the time the invention was made to modify the spike into the orientation shown for the purpose of providing a different position, since it has been held that rearranging parts of an invention involves only routine skill in the art.

Regarding Claim 27, Fusco discloses at least one of the first cleat and the second cleat is integrally formed with the base plate (Col. 1, lines 62-65 & Col. 2, line 66-67, “integrally”).   
Regarding Claim 28, Fusco discloses at least one of the first cleat and the second cleat is removably attached to the base plate (Col. 1, lines 62-65 & Col. 2, line 66-67, “threaded”, Figure 4).  
Regarding Claim 29, Fusco discloses a third cleat disposed in the forefoot region of the base plate (3rd, see annotated Figure 2 below), Fusco discloses the spike can be positioned in any rotation direction (Col. 2, lines 50-54). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have a single straight segment that extends along an axis that is substantially parallel to the longitudinal axis of the base plate, as shown in Figure 3 o Fusco, in order to provide a spike used for particular events having various characteristics.  
Regarding Claim 30, Fusco discloses the third cleat is disposed closer to a medial side of the base plate than a lateral side of the base plate (see annotated Figure 2 below).  
Regarding Claim 31, Fusco discloses an article of footwear (Figures 1-3) comprising: a base plate (22) having a base surface (surface of 22) and a length (Figures 2 & 3) that extends along a longitudinal axis between a forward-most edge (FE, see annotated Figure 2 below) and a rearward-most edge (RE, see annotated Figure 2 below) and through a forefoot region and a heel region (Figure 2); 3     a first cleat (1st, see annotated Figure 2 below) disposed in the forefoot region of the base plate at a location closer to a medial side of the base plate than a lateral side of the base plate (see annotated Figure 2 below), the first cleat including a pair of straight segments (16a & 16b, see annotated Figure 2 below) angled relative to one another and connected at a first point that opposes the medial side of the base plate (P, see annotated Figure 2 below); and a second cleat (2nd, see annotated Figure 2 below) disposed in the heel region of the base plate and including a pair of straight segments (16a & 16b) angled relative to one another and connected to each other at a second point (P, see annotated Figure 2 below, Col. 2, lines 50-54 “operable in any rotational position”), each of the straight segments extending from the second point to a distal end defining a respective terminal end of the second cleat (the ends of the segments are terminal ends since they do not extend any further in the segments direction; they are a terminal end of the cleat inasmuch is disclosed by applicant what is meant by terminal end); the longitudinal axis passing through the second point (see annotated Figure 2 below) and between the straight segments (see annotated Figure 2 below), each of the straight segments of the first cleat and the second cleat having a width measured in a first direction parallel to the base surface (Col. 2, lines 45-50, Figure 1), a thickness measured in a second direction parallel to the base surface and perpendicular to the width (Col. 2, lines 45-50, Figure 1), and a height measured perpendicular to the base surface (Col. 2, lines 45-50, Figure 1), the angled relationship of the straight segments of the second cleat being operable allow the base plate to pivot on the heel region (see annotated Figure 2 below, the second clear would be able to function as claimed). It is noted that the ability to “be operable allow the base plate to pivot on the heel region” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function. Fusco discloses different dimensions for the cleat can be used and is silent to a thickness of the cleat ranging from 0.5 mm to 3.0 mm. It, however, would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment with different ranges of thickness for the cleat in order to achieve an optimal configuration for the purpose of providing different affects for various events, since discovering the optimum or workable ranges of the thickness involves only routine skill in the art. It is noted Fusco discloses the spike is operable in any rotational position and thus it would be obvious to one of ordinary skill in the art at the time the invention was made to modify the spike into the orientation shown for the purpose of providing a different position, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding Claim 32, Fusco discloses the first point opposes a perimeter of the base plate at a location that is between the forward-most edge and the rearward-most edge (opposes, see annotated Figure 2 below).  
Regarding Claim 33, Fusco discloses the second point opposes the rearward-most edge of the base plate (opposes, see annotated Figure 2 below which is a modified rotational positioned; Fusco teaches this is possible). It is noted Fusco discloses the spike is operable in any rotational position and thus it would be obvious to one of ordinary skill in the art at the time the invention was made to modify the spike into the orientation shown for the purpose of providing a different position, since it has been held that rearranging parts of an invention involves only routine skill in the art. 
Regarding Claim 34, Fusco discloses one of the pair of straight segments of the first cleat extends from the first point toward the lateral side of the base plate (towards lateral, see annotated Figure 2 below).  
Regarding Claim 35, Fusco discloses a third cleat (3rd, see annotated Figure 2 below) disposed in the forefoot region of the base plate and closer to the medial side of the base plate than the lateral side of the base plate (Figure 2). Fusco discloses the spike can be positioned in any rotation direction (Col. 2, lines 50-54). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have a single straight segment that extends along an axis that is substantially parallel to the longitudinal axis of the base plate, as shown in Figure 3 o Fusco, in order to provide a spike used for particular events having various characteristics.    
Regarding Claim 36, Fusco discloses the third cleat is disposed further away from the forward-most edge than the first cleat (Figure 2).   
Regarding Claim 37, Fusco discloses a fourth cleat (4th, see annotated Figure 2 below) disposed in the forefoot region of the base plate and closer to the lateral side of the base plate than the medial side of the base plate (Figure 2), the fourth cleat including a single straight segment having a longitudinal axis that is convergent with the longitudinal axis of the base plate (convergent, see annotated Figure 2 below).  
Regarding Claim 38, Fusco discloses the fourth cleat is disposed further away from the forward-most edge than the first cleat (Figure 2).   
Regarding Claim 39, Fusco discloses a fifth cleat (5th, see annotated Figure 2 below) disposed in the forefoot region of the base plate and closer to the lateral side of the base plate than the medial side of the base plate (Figure 2), the fifth cleat including a single straight segment having a longitudinal axis that is convergent with the longitudinal axis of the fourth cleat and the longitudinal axis of the base plate (convergent, see annotated Figure 2 below).  
Regarding Claim 40, Fusco discloses the fifth cleat is disposed closer to the forward-most edge than the fourth cleat (Figure 2).

    PNG
    media_image1.png
    807
    526
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new grounds of rejection as discussed supra.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398.  The examiner can normally be reached on Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHARINE G KANE/Primary Examiner, Art Unit 3732